Case 2:16-cr-20593-GAD-DRG ECF No. 218, PageID.3639 Filed 12/08/20 Page 1 of 16




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

                      Plaintiff,
                                                      Case No.: 16-cr-20593
 v.                                                   Honorable Gershwin A. Drain


 EDITHA MANZANO,

              Defendant.
 ___________________________/

      OPINION AND ORDER GRANTING DEFENDANT’S MOTION FOR
                  COMPASSIONATE RELEASE [#180]

      I.     INTRODUCTION

           On December 4, 2017, after a jury trial, Defendant Editha Manzano was

 found guilty of conspiracy to commit health care fraud and wire fraud, in violation

 of 18 U.S.C. § 1349, conspiracy to pay and receive healthcare kickbacks, in

 violation of 18 U.S.C. § 371, and health care fraud in violation of 18 U.S.C. §

 1347. On the same date, the Court revoked Defendant’s bond and she was taken

 into custody. On November 13, 2018, Defendant was sentenced to 84 months

 imprisonment.       She is serving her custodial sentence at FCI Danbury in

 Connecticut. Defendant’s current release date is November 20, 2023.

           Presently before the Court is the Defendant’s April 25, 2020 Motion for

 Compassionate Release, filed pursuant to the First Step Act of 2018 and 18 U.S.C.
Case 2:16-cr-20593-GAD-DRG ECF No. 218, PageID.3640 Filed 12/08/20 Page 2 of 16




 § 3582(c). Defendant seeks compassionate release based upon the current global

 health crisis caused by COVID-19, her age and serious underlying health

 conditions including diabetes and high blood pressure, and FCI Danbury’s inability

 to adequately implement measures to protect her from exposure to the novel

 coronavirus. A remote hearing on this matter was scheduled for May 4, 2020.

 However, because the prison failed to produce the Defendant and the Court

 advised counsel it had questions concerning the layout of the facility and the

 medical care it had been providing to Defendant, the Court adjourned the hearing

 and it occurred on May 7, 2020. Prior to May 7, 2020, counsel for Defendant

 submitted answers to the Court’s inquiries raised on May 4, 2020. Following the

 Court’s May 7, 2020 hearing, the Government filed a Status Update and the

 Defendant filed a Supplement to her Emergency Motion. Finally, Defendant filed

 a Response to the Government’s Status Update. For the reasons that follow, the

 Court will grant Defendant’s Motion for Compassionate Release.

    II.     FACTUAL BACKGROUND

          Defendant is a 72-year-old, non-violent, first time offender. Defendant

 immigrated to the United States in 1971. She has two nursing degrees and has

 been employed throughout her adult life. Defendant suffers from diabetes,

 hypertension, low heart rate, arthritis, vertigo, shortness of breath and depression.

 In addition to her underlying medical conditions, Defendant bases her present




                                          2
Case 2:16-cr-20593-GAD-DRG ECF No. 218, PageID.3641 Filed 12/08/20 Page 3 of 16




 motion on COVID-19, a respiratory illness that spreads easily with symptoms

 ranging from mild for people at low risk to severe with respiratory failure and

 death in older patients and patients with underlying diseases, including diabetes

 and hypertension.


       Defendant is serving her sentence at FCI Danbury in Connecticut. FCI

 Danbury has been unable to eradicate the spread of COVID-19 at the facility. In

 April, the BOP website reported numerous positive cases at FCI Danbury. Due to

 the incidence of the virus at the facility, on April 3, 2020, Attorney General

 William Barr issued the second of two memoranda directing the BOP to prioritize

 use of home confinement due to the COVID-19 pandemic for some at-risk inmates

 at facilities where the virus was materially affecting operations. ECF No. 184,

 PageID.3253. Attorney General Barr’s April 3 memorandum expressly identified

 FCI Danbury as one of the three facilities that should immediately assess

 vulnerable inmates for home confinement. Id.


       Between September 8, 2016 and December 4, 2017, Defendant was under

 the supervision of the United States Pretrial Services Office. During that time,

 Defendant complied with all conditions of her bond.


       Defendant led a scheme that defrauded Medicare of more than $1.5 million

 dollars. Specifically, Defendant was convicted for knowingly filing false records




                                         3
Case 2:16-cr-20593-GAD-DRG ECF No. 218, PageID.3642 Filed 12/08/20 Page 4 of 16




 at her home health care business in order to bill Medicare for services that were not

 performed or medically necessary. At sentencing, the Court found that Defendant

 obstructed justice based on her involvement in soliciting a co-defendant to kill a

 cooperating witness. Defendant’s guideline range at sentencing was 168 months to

 210 months imprisonment. The Court granted a downward variance and imposed

 an 84-month custodial sentence.


    III.   LAW & ANALYSIS

           A. Standard of Review

       A criminal defendant may move for compassionate release under 18 U.S.C.

 § 3582. As amended by the First Step Act of 2018, the relevant statutory language

 provides that a court may grant compassionate release under the following

 circumstances:


           (A) the court, upon motion of the Director of the Bureau of Prisons, or
               upon motion of the defendant after the defendant has fully exhausted
               all administrative rights to appeal a failure of the Bureau of Prisons
               to bring a motion on the defendant's behalf or the lapse of 30 days
               from the receipt of such a request by the warden of the defendant's
               facility, whichever is earlier, may reduce the term of imprisonment
               (and may impose a term of probation or supervised release with or
               without conditions that does not exceed the unserved portion of the
               original term of imprisonment), after considering the factors set forth
               in section 3553(a) to the extent that they are applicable, if it finds
               that—

           (i) extraordinary and compelling reasons warrant such a reduction.

 18 U.S.C. § 3582(c).



                                          4
Case 2:16-cr-20593-GAD-DRG ECF No. 218, PageID.3643 Filed 12/08/20 Page 5 of 16




       The United States Court of Appeals for the Sixth Circuit recently delineated

 the three-step test the district courts must employ when evaluating whether

 compassionate release is warranted under § 3582(c). See United States v. Jones,

 No. 20-36620, 2020 WL 6817488, at *6-9 (6th Cir. Nov. 20, 2020). Specifically,

 the district court must find (1) whether “extraordinary and compelling”

 circumstances warrant a reduction in sentence, (2) whether such a reduction is

 consistent with the Sentencing Commission’s applicable policy statements, and (3)

 whether the reduction in sentence is appropriate after considering the factors set

 forth in 18 U.S.C. § 3553(a). Id.


       The Jones court further held the Sentencing Guidelines Policy Statement §

 1B1.13 did not “wholly survive the First Step Act’s promulgation[,]” therefore, the

 statement is inapplicable to defendant-initiated motions for compassionate release.

 Id. Thus, district courts “may skip step two of the § 3582(c)(1)(A) inquiry and

 have full discretion to define ‘extraordinary and compelling’ without consulting

 the policy statement § 1B1.13.” Id. at *9.


          B. Exhaustion

       A district court may not act on a motion for compassionate release unless the

 Defendant “has fully exhausted all administrative rights to appeal” the BOP’s

 failure to file a motion for compassionate release on behalf of the Defendant or has

 waited “30 days from the receipt of such request by the warden of the defendant’s



                                          5
Case 2:16-cr-20593-GAD-DRG ECF No. 218, PageID.3644 Filed 12/08/20 Page 6 of 16




 facility.” 18 U.S.C. § 3582(c)(1)(A); United States v. Alam, 960 F.3d 831, 832 (6th

 Cir. 2020).   In Alam, the court concluded the exhaustion requirement is a

 mandatory claim-processing rule; thus, exhaustion does not implicate the Court’s

 subject matter jurisdiction.   Alam, 960 F.3d at 832.       Moreover, while the

 exhaustion requirement is not subject to judge-made exceptions and it “must be

 enforced” when “properly invoked[,]” there are “exceptions to mandatory claim-

 processing rules[,]” including “waiver” and “forfeiture.” Id. (citing Hamer v.

 Neighborhood Hous. Servs. Of Chi., 138 S.Ct. 13, 17 (2017)); see also United

 States v. Barnes, No. 3:13-cr-117, 2020 U.S. Dist. LEXIS 118828, *8 (E.D. Tenn.

 Jul. 7, 2020)(“Mandatory claim-processing rules are only mandatory ‘in the sense

 that a court must enforce the rule if a party ‘properly raises’ it.”)(quoting Fort

 Bend Cty. v. Davis, 139 S. Ct. 1843, 1849 (2019)).


       Here, Defendant argues she has satisfied § 3582(c)’s exhaustion

 requirement. The Government failed to raise exhaustion in either of its briefing or

 during oral argument. It has therefore waived exhaustion and the Court will

 proceed to the merits of Defendant’s request for compassionate release. Alam, 960

 F.3d at 834 (finding no waiver because the government had “timely objected to

 Alam’s failure to exhaust at every available opportunity.”); see also United States

 v. Howard, No. 12-20751, 2020 U.S. Dist. LEXIS 149947, at *2-3 (E.D. Mich.

 Aug. 19, 2020) (proceeding to the merits of the defendant’s compassionate release



                                         6
Case 2:16-cr-20593-GAD-DRG ECF No. 218, PageID.3645 Filed 12/08/20 Page 7 of 16




 motion because the government “decided to waive its exhaustion argument in its

 supplemental briefing and at oral argument.”); see also United States v. Roper, No.

 3:12-CR-113-TAV-CCS-1, 2020 U.S. Dist. LEXIS 187054, at *4 (E.D. Tenn. Oct.

 8, 2020)(concluding “one of the exceptions to enforcing mandatory claim-

 processing rules applies” because “the government has waived any objection to

 defendant’s motion on exhaustion grounds.”).

          C. “Extraordinary and Compelling”


       Defendant argues that her medical conditions and place of confinement

 place her at increased risk of death or serious illness from COVID-19 and amount

 to “extraordinary and compelling” reasons supporting her request for

 compassionate release. The Government originally contested Defendant’s ability

 to demonstrate extraordinary and compelling reasons justified a reduction in

 sentence. See ECF No. 3237. However, the Government filed a Status Update

 subsequent to the hearing in this matter and now indicates the Defendant’s health

 condition and the COVID-19 pandemic warrant a finding that extraordinary and

 compelling reasons support a reduction in sentence. See ECF No. 189,

 PageID.3298.

       Here, the CDC, the Government and numerous courts acknowledge that

 Defendant’s age and underlying health conditions, in particular diabetes and high

 blood pressure, subject her to a high risk of serious health complications and



                                         7
Case 2:16-cr-20593-GAD-DRG ECF No. 218, PageID.3646 Filed 12/08/20 Page 8 of 16




 potentially death if she contracts COVID-19. See Centers for Disease Control,

 Morbidity and Mortality Weekly Report (April 8, 2020), Hospitalization Rates and

 Characteristics of Patients Hospitalized with Laboratory-Confirmed Coronavirus

 Disease 2019 – COVID-NET, 14 States, March 1–30, 2020 https://www.cdc.gov.

 (CDC study finding “[a]pproximately 90% of hospitalized patients identified . . ..

 had one or more underlying conditions, the most common being . . . hypertension

 [and] diabetes[,]” among a handful of other health ailments.)         While many

 Americans may suffer from these medical conditions, Defendant is also over the

 age of 65, incarcerated at a facility with a current COVID-19 outbreak, and

 possesses two of the health conditions with the highest prevalence of

 hospitalization for severe complications from contracting COVID-19.             FCI

 Danbury has not implemented adequate precautions and does not possess adequate

 medical care if Defendant contracts the virus.     In fact, access to medical care

 appears sporadic and unreliable. Defendant indicates that recently her blood sugar

 registered at 470 and she was taken to the hospital where it was discovered the

 equipment at the facility had given a false number because Defendant’s blood

 sugar was really registering at 140. Defendant further asserts that her diabetes and

 hypertension are not properly monitored by the medical staff at FCI Danbury.

 Compassionate release is justified under these circumstances. United States v.

 Atwi, 455 F. Supp. 3d 426, 431-32 (E.D. Mich. 2020); United States v. Sawicz, 453




                                          8
Case 2:16-cr-20593-GAD-DRG ECF No. 218, PageID.3647 Filed 12/08/20 Page 9 of 16




 F. Supp. 3d 601, 605-06 (E.D.N.Y. 2020); United States v. Rodriguez, 451 F.

 Supp. 3d 392, 401 (E.D. Pa. 2020).

       Indeed, numerous courts have recognized that a diabetes diagnosis increases

 the risk of serious complications or death from COVID-19 and have granted

 compassionate release to inmates suffering from the disease. See Howard v. United

 States, No. 16-cr-20222, 2020 U.S. Dist. LEXIS 90130, *8-9 (E.D. Mich. May 22,

 2020) (granting compassionate release to inmate suffering from diabetes,

 hypertension and asthma); United States v. Colvin, No. 3:19-cr-179, 2020 U.S.

 Dist. LEXIS 57962, *8-9 (D. Conn. Apr. 2, 2020) (finding extraordinary and

 compelling reasons where the defendant suffered from “diabetes, a serious medical

 condition which substantially increases her risk of severe illness if she contracts

 COVID-19.”); Rodriguez, 451 F. Supp.3d at 394 (granting compassionate release

 to inmate of an advanced age suffering from diabetes and two other conditions

 noting “early research shows that diabetes patients [] have mortality rates that are

 more than twice as high as overall mortality rates.”)

       The risk presented by Defendant’s medical conditions is increased by the

 fact that her place of confinement has been unable to stop the spread of COVID-19

 in the facility. It is beyond dispute that “jail and prisons are powder kegs for

 infection” and “[r]ealistically the best—perhaps the only way—to mitigate the

 damage and reduce the death toll is to decrease the jail and prison population by




                                           9
Case 2:16-cr-20593-GAD-DRG ECF No. 218, PageID.3648 Filed 12/08/20 Page 10 of 16




  releasing as many people as possible.” United States v. Skelos, No. 15-CR-317

  (KMW), 2020 U.S. Dist. LEXIS 64639, at *4 (S.D.N.Y. Apr. 12, 2020); see also

  United States v. Vo Duong Tran., No. CR 08-00197-DOC, 2020 U.S. Dist. LEXIS

  65414, at *5-6 (C.D. Cal. Apr. 10, 2020) (noting that even with the BOP’s

  precautionary measures, “individuals housed within our prison systems nonetheless

  remain particularly vulnerable to infection.”); see also United States v. Martin, No.

  18-CR-834-7 (PAE), 2020 U.S. Dist. LEXIS 63451, at *7 (S.D.N.Y. Apr. 10,

  2020) (“The crowded nature of federal detention centers . . . present an outsize risk

  that the COVID-19 contagion, once it gains entry, will spread.”).


         “Several courts have found an ‘extraordinary and compelling reason’

  supporting release on the basis of a combination of dire prison conditions and

  underlying health conditions that increase the likelihood of severe illness from

  COVID-19.” United States v. Goins, No. 11-cr-20376, 2020 U.S. Dist. LEXIS

  100358, *15 (E.D. Mich. Jun. 9, 2020) (quoting United States v. Bass, No. 10-cr-

  166, 2020 WL 2831851, *7 (N.D.N.Y. May 27, 2020)). In Goins, the Court found

  extraordinary and compelling reasons existed for an FCI Elkton inmate who used a

  corticosteroid and had hypertension because “[t]he continued presence of the virus

  at the facility suggests it presents an ongoing risk, especially to vulnerable

  prisoners like Goins.” Id.; see also United States v. Jackson, No. 2:18-cr-86-PPS,

  2020 U.S. Dist. LEXIS 108255 (N.D. Ind. Jun. 19, 2020) (finding extraordinary



                                           10
Case 2:16-cr-20593-GAD-DRG ECF No. 218, PageID.3649 Filed 12/08/20 Page 11 of 16




  and compelling reasons based on hypertension, morbid obesity, and bronchitis and

  the “continued and widespread presence of COVID-19 in FCI Elkton . . . with its

  open, dormitory-style” housing.)

        Finally, while a review of the BOP’s website reveals that FCI Danbury has

  only five positive cases presently, it has never been able to completely eradicate

  the virus from its facility. The BOP website indicates that FCI Danbury has tested

  900 inmates since the virus entered the facility. However, there are 899 inmates

  currently housed at FCI Danbury. Therefore, at first glance, it appears the positive

  COVID-19 cases have gone down at FCI Danbury, however it is likewise apparent

  that continuous testing has slowed down and may have stalled altogether. See

  https://www.bop.gov/coronavirus/.


        Moreover, the country is in the midst of a second surge of the virus and

  Danbury, Connecticut is experiencing an increase in positive COVID-19 cases.

  With the virus still plaguing the surrounding communities, it is highly likely that it

  will continue to enter the facility. See United States v. Massingille, No. 16-cr-

  20193, 2020 U.S. Dist. LEXIS 141365, *18 (E.D. Mich. Aug. 7, 2020) (“Given

  that the staff of FCI Morgantown must necessarily circulate in a community that

  has been hit hard by the virus, there is an appreciable risk that additional staff will

  become infected and will transmit the virus to the prisoners.”).           It appears

  inevitable that the virus will continue to enter the facility when BOP staff are not



                                            11
Case 2:16-cr-20593-GAD-DRG ECF No. 218, PageID.3650 Filed 12/08/20 Page 12 of 16




  frequently tested. As recently as December 2, 2020, the Director of the Bureau of

  Prisons, Michael D. Carvajal, testified before the House Judiciary Subcommittee

  that he is unable to require staff to take a test prior to reporting for work. See

  https://www.c-span.org/video/?506909-1/federal-bureau-prisons-us-marshals-

  service-oversight-hearing.


        In sum, based upon consideration of precedent for granting compassionate

  release, the Court finds that Defendant has presented extraordinary and compelling

  circumstances under the first prong of 18 U.S.C. 3582(c).

             D.   Section 3553(a) Factors

        Even where a court finds that extraordinary and compelling reasons exist

  warranting a sentence reduction, the court may not grant compassionate release

  unless it considers the reduction in sentence in light of the sentencing factors

  contained in 18 U.S.S.C. § 3553(a). See 18 U.S.C. § 3582(c)(1)(A). The §

  3553(a) factors include the nature and circumstances of the offense, the history and

  characteristics of the defendant, the need for the sentence to reflect deterrence

  goals, and the need to avoid unwarranted sentencing disparities. 18 U.S.C. §

  3553(a).

        The Government argues the § 3553(a) factors disqualify Defendant from

  early release because she has only served approximately 42% of her 84-month

  sentence. Thus, the Government argues a reduction in sentence at this time will



                                            12
Case 2:16-cr-20593-GAD-DRG ECF No. 218, PageID.3651 Filed 12/08/20 Page 13 of 16




  not adequately reflect the seriousness of the offense, promote respect for the law,

  provide just punishment for the offense or afford deterrence of criminal conduct.

        While the Defendant’s offense is unquestionably serious, it was also a non-

  violent, first time offense. Defendant has strong family ties in the community and

  unlikely odds of recidivism. She has served 36 months of her 84-month sentence.

  She consistently complied with all of the conditions of pre-trial release and she has

  no disciplinary record at the BOP.

        When extraordinary and compelling circumstances exist and the § 3553(a)

  factors otherwise support compassionate release, courts have concluded a

  reduction in sentence will not contravene § 3582(c), even though a defendant has

  not served at least 50% of the imposed sentence. See United States v. Cannon, No.

  15-20783, 2020 U.S. Dist. LEXIS 183984 (E.D. Mich. Oct. 5, 2020) (Cox, J.)

  (granting compassionate release to 71-year old defendant suffering from diabetes,

  stage-3 kidney disease, obesity, hypertension, high cholesterol and gout, and

  reducing 188-month heroin distribution sentence to time served after defendant

  served 62 months or roughly 33% of imposed sentence); United States v. Gardner,

  No. 14-cr-20735-001, 2020 U.S. Dist. LEXIS 129160, at *23-24 (E.D. Mich. Jul.

  22. 2020) (Berg, J.) (granting compassionate release where defendant suffered

  from heart and other medical conditions and served only 12 months of his 52-

  month sentence); see also United States v. Saad, No. 16-20197, 2020 U.S. Dist.




                                           13
Case 2:16-cr-20593-GAD-DRG ECF No. 218, PageID.3652 Filed 12/08/20 Page 14 of 16




  LEXIS 74949, *6 (E.D. Mich. Apr. 29, 2020) (Hood, C.J.) (granting

  compassionate release to 71-year old inmate who served 33 months of a 72-month

  sentence for a non-violent drug offense, and suffered from medical conditions

  including kidney disease, hypertension, pulmonary hypertension, sleep apnea and a

  recent diagnosis of kidney cancer); United States v. Bandrow, No. 17-cr-20077,

  2020 U.S. Dist. LEXIS 127031 (E.D. Mich. Jul. 20, 2020) (Leitman, J.) (granting

  compassionate release to defendant who served 19 months of a 60-month sentence

  where the defendant suffered from epilepsy, asthma, hematuria and had been

  denied medical treatment necessary to address hematuria condition); United States

  v. Jackson, No. 2:18-cr-86-PPS, 2020 U.S. Dist. LEXIS 108255, at *16 (N.D. Ind.

  Jun. 19, 2020) (granting compassionate release to a defendant who had only served

  24 of his 87 month sentence because “there is a disconcerting probability that [the

  inmate] will contract the virus if he remains at FCI Elkton.”); United States v.

  Park, No. 16-cr-473, 2020 U.S. Dist. LEXIS 73048 (S.D.N.Y. Apr. 24, 2020)

  (granting compassionate release to an inmate with 20 months remaining of 36

  month sentence).

        In Gardner, the district judge rejected the Government’s argument that

  release after only serving 1-year of a 52-month sentence precluded compassionate

  release. Gardner, 2020 U.S. Dist. LEXIS 129160, *23-24. The Gardner court

  reasoned that while “[i]t may be that serving out [the defendant’s] entire sentence




                                          14
Case 2:16-cr-20593-GAD-DRG ECF No. 218, PageID.3653 Filed 12/08/20 Page 15 of 16




  would have a greater deterrent effect, [] a longer sentence would also have a

  greater potential for exposing a particularly vulnerable prisoner to the coronavirus,

  and the Court must weigh the value of deterrence against increasing the threat of a

  possibly lethal infection.” Id. The Gardner court concluded that in balancing the

  circumstances before it, “deterrence weighs less.” Id. Here, the risk of exposure to

  Defendant, who is likewise a particularly vulnerable prisoner to COVID-19,

  outweighs the value of deterrence.

        Finally, Defendant has provided a plan upon release to live with her

  daughter in Royal Oak, Michigan, and assist with the care of her grandchildren. In

  light of all of these factors, the Court finds the § 3553(a) factors weigh in favor of

  granting compassionate release.

     IV.    CONCLUSION

        Accordingly, Defendant’s Motion for Compassionate Release [#180] is

  GRANTED. Defendant’s custodial sentence is reduced to time served. Defendant

  shall be immediately released without holding her in a 14-day quarantine.

  Defendant shall remain in a 14-day quarantine upon release.

        Defendant shall, upon release, commence her originally imposed 24-month

  term of supervised release. See ECF No. 158, PageID.2729. Upon 24 hours of

  release, Defendant shall call the Probation Department to schedule an appointment.




                                           15
Case 2:16-cr-20593-GAD-DRG ECF No. 218, PageID.3654 Filed 12/08/20 Page 16 of 16




       SO ORDERED.

  Dated: December 8, 2020                          /s/Gershwin A. Drain
                                                   GERSHWIN A. DRAIN
                                                   United States District Judge

                           CERTIFICATE OF SERVICE
            Copies of this Order were served upon attorneys of record on
              December 8, 2020, by electronic and/or ordinary mail.
                                /s/ Teresa McGovern
                                    Case Manager




                                        16
